Citation Nr: 0716623	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for status post lateral arthrotomy of the right knee.  

2.  Entitlement to a disability evaluation greater than 10 
percent for degenerative joint disease (DJD) of the right 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from March 1981 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran does not have severe recurrent subluxation or 
lateral instability.  

2.  There is no x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for status post lateral 
arthrotomy of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code (DC) 5257 (2006).

2.  The criteria for a higher rating for DJD of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45 4.71a, DCs 
5003, 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected status post arthrotomy of the right 
knee, currently evaluated as 20 percent disabling under DC 
5257, other impairment of the knee.  38 C.F.R. § 4.71a.  

Under DC 5257, a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  

The veteran also asserts that he is entitled to a higher 
rating for his DJD of the right knee, currently evaluated as 
10 percent disabling under DC 5010, arthritis due to trauma.  
38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when the 
disability cannot be rated on the basis of limitation of 
motion of the affected joint, a 10 percent rating is 
warranted when there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The Board notes that the veteran's limitation of motion is 
not severe enough to warrant a compensable evaluation under 
DC 5260 or 5261, limitation of flexion or extension of the 
leg.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  Therefore, the veteran's DJD is rated based 
on x-ray evidence.  

The veteran underwent a VA joints examination in October 
2006.  The examiner reviewed the veteran's claims folder 
prior to the examination.  The veteran had an MRI in 2002 
that indicated a meniscal tear.  The veteran used a hinged 
knee brace. He reported to the examination with a cane.  The 
veteran described his pain as constant, throbbing, sticking, 
and aching.  He reported occasional swelling.  The knee brace 
prevented his knee from giving way, but the knee occasionally 
locked.  The veteran denied flare-ups within the year prior 
to the examination.  

The examiner stated that the veteran has not had dislocation 
or recurrent subluxation in his right knee.  He did not have 
inflammatory arthritis or constitutional symptoms.  The 
examiner concluded that since the veteran was not working, 
his knee did not impact his employability.  The knee 
disabilities had an impact on the veteran's daily activities 
because he tried to stay off his right leg as much as 
possible.  The veteran was able to walk and stand on his 
right leg for about 30 minutes.  He avoided stairs whenever 
possible.  The veteran was reluctant to have surgery because 
he was afraid his knee disabilities would worsen as a result.  

Upon examination, the veteran had a well healed scar.  His 
range of motion in his right knee was from 0 to 115 degrees.  
While this motion is limited, it is not sufficient for an 
evaluation under DC 5260, which requires, for a 
noncompensable evaluation, that flexion be limited to 60 
degrees.  It is also not sufficient for an evaluation under 
DC 5261, which requires extension to be limited to 5 degrees 
for a noncompensable evaluation.  38 C.F.R. § 471a.  There 
was crepitus with motion and some tenderness on the medial 
aspect as well as the lateral joint line. Anterior and 
posterior drawer tests were negative, though the veteran was 
reluctant to allow the examiner to manipulate his leg due to 
pain.  His medial and lateral collateral ligaments were 
intact.  His McMurray test was equivocal.  There was no 
further limitation of motion due to weakness, fatigability, 
or incoordination following repetitive use.  The examiner 
concluded that the veteran had severe functional loss as a 
result of the right meniscus tear, cruciate ligament tear, 
and DJD.  The examiner provided a diagnosis of DJD of the 
right knee with a history of meniscal tear and cruciate 
ligament tear.  

Overall, for the reasons noted above, the findings of this 
examination provide evidence against these claims.

In March 2004, a VA treatment report stated that the veteran 
had knee pain and crepitus in his knee, but he had no 
swelling or tenderness.  The health care provider stated that 
the veteran's chronic knee pain was improved.  Other VA 
treatment records show complaints of right knee pain, but 
there are no records of subluxation or lateral instability.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claims.  There is no evidence 
of record to show that the veteran has severe recurrent 
subluxation or lateral instability.  In fact, his most recent 
VA examination denied subluxation.  Therefore, he does not 
meet the criteria for a 30 percent evaluation under DC 5257.

The record is also negative for any occurrence of any 
incapacitating exacerbations
caused by the veteran's DJD of the right knee.  Therefore, 
the veteran's DJD does not meet the criteria for a 20 percent 
evaluation under DC 5010.  

Based upon the October 2006 examination, which concluded that 
the veteran did not suffer further limitation of motion due 
to weakness, fatigability, or incoordination following 
repetitive use, the Board finds that the veteran is not 
entitled to an increased evaluation under the Court's holding 
in DeLuca.  See DeLuca, 8 Vet. App. at 206.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's status post lateral 
arthrotomy does not more closely approximate a 30 percent 
rating or a 20 percent rating for DJD.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against the 
claims.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for status post arthrotomy of 
the right knee and 10 percent for DJD of the right knee.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the February 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the August 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

An increased evaluation for status post lateral arthrotomy of 
the right knee is denied.  

An increased evaluation for DJD of the right knee is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


